          Case 1:18-cv-00902-TJK Document 29 Filed 04/28/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                        Civ. Action No. 18-902 (TJK)

 INTERNAL REVENUE SERVICE,

        Defendant.



                PLAINTIFF’S MOTION REQUESTING ORAL HEARING

       Pursuant to Local Civil Rule 7(f), Plaintiff Electronic Privacy Information Center

(“EPIC”) respectfully moves the Court to allow an oral hearing on Defendant Internal Revenue

Service (“IRS”)’s Motion to Dismiss the Complaint for Failure to State a Claim Upon Which

Relief May Be Granted, Dkt. 21. In support, EPIC states as follows:

       1. EPIC filed a Complaint in this matter on April 17, 2018. Compl. for Inj. Relief, Dkt.

1. In the Complaint, EPIC alleges that the IRS has violated deadlines under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, and has unlawfully withheld records sought by EPIC

in its February 5, 2018 FOIA request. Compl. ¶¶ 43–51.

       2. The IRS moved to dismiss EPIC’s Complaint on June 15, 2018. IRS Mot. Dimiss,

Compl. for Failure to State a Claim, Dkt. 9. The parties fully briefed the IRS’s Motion by July

12, 2018. See Opp. to Pl.’s Mot. for Leave to File Sur-reply, Dkt. 14.

       3. On February 11, 2019, the IRS withdrew its Motion to Dismiss following the D.C.

Circuit’s ruling in EPIC v. IRS, 910 F.3d 1232 (D.C. Cir. 2018). Notice of Withdrawal, Dkt. 18.

       4. On March 4, 2019, the IRS filed a renewed Motion to Dismiss. Mot. Dismiss, Dkt 21.
          Case 1:18-cv-00902-TJK Document 29 Filed 04/28/21 Page 2 of 3




The parties fully briefed the IRS’s renewed Motion by April 8, 2019. See Reply in Supp. of IRS

Mot. Dismiss, Dkt. 25.

        5. The IRS’s renewed Motion to Dismiss is pending before this Court.

        6. The decision of whether to allow an oral hearing on a motion is “within the discretion

of the Court.” LCvR 7(f).

        7. As the parties’ briefs reflect, the IRS’s renewed Motion to Dismiss presents several

novel and complex legal issues, including the interaction of the FOIA and 26 U.S.C. §

6103(k)(1), the scope of the IRS’s obligation to disclose accepted offers-in-compromise, and the

relevance of the D.C. Circuit’s ruling in EPIC v. IRS I, 910 F.3d 1232, to the meaning of §

6103(k)(1).

        8. EPIC believes that oral argument could further clarify the arguments presented by the

Parties in briefing, assist the Court in its resolution of the issues raised therein, and facilitate the

efficient disposition of this FOIA matter.

        9. Accordingly, EPIC respectfully requests that the Court allow an oral hearing on the

IRS’s renewed Motion to Dismiss.

        10. EPIC contacted counsel for the IRS, who indicated that the IRS opposes this Motion.



Dated: April 28, 2021                           Respectfully submitted,

                                                ALAN BUTLER, D.C. Bar #1012128
                                                EPIC President and Executive Director

                                                /s/ John L. Davisson
                                                JOHN L. DAVISSON, D.C. Bar #1531914
                                                EPIC Senior Counsel

                                                ELECTRONIC PRIVACY
                                                INFORMATION CENTER
                                                1519 New Hampshire Ave, N.W.



                                                    2
Case 1:18-cv-00902-TJK Document 29 Filed 04/28/21 Page 3 of 3




                           Washington, D.C. 20036
                           (202) 483-1140 (telephone)
                           (202) 483-1248 (fax)

                           Attorneys for Plaintiff EPIC




                              3
